DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-17, 19, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 6,512,683).
As per claims 1, 5, and 7, Hsu teaches a memory device (including a memory controller with semiconductor memory chips, col. 1, line 14-15), comprising: a memory array (ARRAY-A-D, col. 2, lines 36-44) with a plurality of memory macros (col. 2, lines 41-44) ; a power supplying circuit (inherent note background of present application 16985240 [0001-0002], Fig. 1), coupled to the memory array, configured to provide power to 5perform write operations (col. 2, lines 45-col. 3, lines 1-23) to a number of the memory macros at the same time (Hsu teaches simultaneously write operations, col. 2, lines 49-62), wherein the number is not higher than a maximum number of the memory macros (col. 1, lines 39-63); and a controller (inherently part of the memory , coupled to the memory array, wherein the controller obtains the maximum number of the memory macros (col. 3, lines 1-col. 4, lines 1-57) for the write operations performed at the same time by the power supplying circuit, and re-arranges (schedule memory operations by re-interleaving write/read operations) a 10schedule (col. 3, lines 64-col. 4, lines 1-5) for a sequence of the write operations of the memory macros to generate a re-arranged schedule; wherein the maximum number is taken as a threshold value (col. 1, lines 39-63), wherein, in the re-arranged schedule, a number of part of the memory macros for the write operations performed at the same time is equal to or less (col. 4, lines 58-col. 5, lines 1-6) then the threshold value. 
Hsu teaches a memory controller having a scheduler to schedule read/write operations. Hsu further discloses memory macros for reducing the memory cycle time by arranging n macros in columns and n macros in rows. (Abstract, col. 1, lines 13- col. 6, lines 1-49)
As per claim 2, Hsu teaches wherein the schedule is re-arranged according to a first-input first-output rule.  (col. 3, lines 64-col. 4, lines 1-5, Figs., 3-5)
As per claim 3, Hsu teaches wherein the schedule is re-arranged according to a priority 20flag (cycle bit) of each write operations of a corresponding memory macro and a first-input first-output rule.  (Abstract, col. 1, lines 13- col. 6, lines 1-49)
5As per claim 6, Hsu teaches wherein the memory device is an emerging memory device.  (col. 3, lines 64-col. 4, lines 1-5, Figs., 3-5)
As per claims 8-10, 12-17, 19, and 20, see rejections to claims 1-3 and 5-7 above.

Allowable Subject Matter
Claims 4, 11, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 states “..wherein a first write operation is performed after a second write operation while the schedule for the sequence of the write operations of the memory 25 macros are not re-arranged, and -22-File: 89448usf the first write operation is performed before the second write operation in response to a value of the priority flag of a first write operation is greater than a value of the priority flag of a second write operation and the re-arranged schedule is performed.”

RELEVENT ART CITED BY THE EXAMINER
 The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teaches  SOC chip, it is the case that not all the macros operate simultaneously, occurring during accessing DRAM for read/write array data: Houghton (US 6,629,291).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. The examiner requests, in response to this office action, support be shown for language
added to any original claims on amendment and any new claims. That is, indicate support for newly
added claim language by specifically pointing to page(s) and line number(s) in the specification
and/or drawing figure(s). This will assist the examiner in prosecuting the application. When
responding to this office action, applicant is advised to clearly point out the patentable novelty
which he or she thinks the claims present, in view of the state of art disclosed by the references cited
or the objections made. He or she must also show how the amendments avoid such references or
objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or
patent under reexamination, the applicant or patent owner must clearly point out the patentable
novelty which he or she thinks the claims present in view the state of the art disclosed by the
references cited or the objections made. The applicant or patent owner must also show how the
amendments avoid such references or objections. Any inquiry concerning this communication or
earlier communications from the examiner should be directed to TAMMARA R PEYTON whose
telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to
use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAMMARA R PEYTON/
Primary Examiner, Art Unit 2184
October 7, 2022